          Case 2:19-cv-01542-KJN Document 31 Filed 09/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARIE ELAINE GILLIT,                              No. 2:19-cv-1542-KJN
12                           Plaintiff,                    ORDER
13                v.                                       (ECF No. 29)
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                             Defendant.
16

17               In light of the Ninth Circuit Court of Appeals’ order filed on July 15, 2020 (ECF No. 29),

18   and the mandate issued September 7, 2021 (see Fed. R. App. P. 40 and 41(a)-(b)), this case is

19   REMANDED to the Social Security Administration for further proceedings consistent with the

20   Ninth Circuit’s order. 1 The Clerk of Court shall close this case in the district court.

21               IT IS SO ORDERED.

22   Dated: September 8, 2021

23

24
     gill.1542
25

26
     1
27    This action was referred to the undersigned pursuant to Local Rule 302(c)(15), and all parties
     consented to proceed before a United States Magistrate Judge for all purposes pursuant to 28
28   U.S.C. § 636(c). (ECF Nos. 8, 10.)
                                                      1
